Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 12 are amended.
Claim 17 is cancelled.

Election-Restrictions
Claims 2-4 and 6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.1 04.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, a common mode choke coil, comprising: 
a non-magnetic layer;
a first magnetic layer formed on a top surface of the non-magnetic layer; 
a second magnetic layer formed on a bottom surface of the non-magnetic layer; 
a magnetic core provided between the first magnetic layer and the second magnetic layer so that an axis thereof extends in a top-bottom direction;
a first coil conductor embedded in the non-magnetic layer and wound around the magnetic core;
a second coil conductor embedded in the non-magnetic layer and wound around the magnetic core; and
a first magnetic gap provided between either a top surface of the magnetic core and a bottom surface of the first magnetic layer or a bottom surface of the magnetic core and a top surface of the second magnetic layer,
wherein the non-magnetic layer is arranged in direct contact with the first magnetic layer and the second magnetic layer.

Claim 12 recites, a common mode choke coil, comprising:
a non-magnetic layer;
a first magnetic layer formed on a top surface of the non-magnetic layer;
a second magnetic layer formed on a bottom surface of the non-magnetic layer;
a magnetic core provided between the first magnetic layer and the second magnetic layer so that an axis thereof extends in a top-bottom direction;
a first coil conductor embedded in the non-magnetic layer and wound around the magnetic core;
a second coil conductor embedded in the non-magnetic layer and wound around the magnetic core; and
a first magnetic gap provided between a bottom surface of the magnetic core and a top surface of the second magnetic layer,
wherein the non-magnetic layer has a penetration hole therein and wherein the nonmagnetic layer is arranged in direct contact with the first magnetic layer and the second magnetic layer,
wherein the second magnetic layer has a concave portion formed on the top surface thereof, and
wherein the magnetic core is provided in the penetration hole and wherein a portion of the magnetic core is provided in the concave portion.

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837